Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3 and 5-10 in the reply filed on 10/08/2021 is acknowledged.
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, the limitation “wherein the observation wavelength is between 300 and 1100 nm or between 900 and 1700 nm” is considered indefinite, the claimed ranges overlap.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (DE 1020007048471 references to machine translation attached).
Regarding claim 1, Schulz teaches a laser machining nozzle (11, 12) for a laser machining device (1), the laser machining nozzle comprising a body (10, 12) comprising an inner surface and an outer surface (as shown in Fig. 2-7), wherein the inner surface of the laser machining nozzle comprises at least one contrast section (p.0054, coating on measuring surfaces 17a-d), wherein the contrast section subarea comprises a scattering surface structure that has a scattering effect for radiation to protect the measuring surfaces (17) (p.0054).
Schulz fails to disclose wherein the scattering effect is for radiation at an observation wavelength between 300 and 3000 nm.
It would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have render the effect functional for an observation wavelength between 300 and 3000 nm, if these wavelengths were comprised in the laser being used, to protect the measuring surfaces therefrom.
Regarding claim 3, Schulz teaches the laser machining nozzle as set forth above, wherein the body comprises copper (p.0041).

Regarding claim 6, Schulz teaches the laser machining nozzle as set forth above, wherein the contrast section surrounds a nozzle opening of the laser machining nozzle (as shown in Fig. 2-; p.00547).
Regarding claim 7, Schulz teaches the laser machining nozzle as set forth above, wherein the contrast section directly adjoins a nozzle opening of the laser machining nozzle (p.0054).
Regarding claim 8, Schulz teaches the machining nozzle as set forth above, wherein the inner surface area of the nozzle outside the contrast section comprises a smooth metallic surface (as shown in Fig. 2-7).
Regarding claim 10, Schulz teaches all the elements of the claimed invention as set forth above, except for, wherein the observation wavelength is between 300 and 1100 nm or between 900 and 1700 nm.
It would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have render the effect functional for an observation wavelength between 300 and 1100 nm or between 900 and 1700 nm, if these wavelengths were comprised in the laser being used, to protect the measuring surfaces therefrom.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schulz (DE 1020007048471 references to machine translation attached) in view of Kim (US 5,618,456).

Kim teaches a welding nozzle (Fig. 1) wherein the inner surface of the laser machining nozzle comprises a contrast section comprising a layer of copper oxide formed by chemical treatment (abstract; Col. 1, lines 56-67 and Col. 2, lines 1-7), wherein the layer of copper oxide comprises a surface roughness (inherently present due to chemical treatment).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the scattering surface structure of Schultz, with Kim, by providing a scattering surface structure comprising a surface roughness, for the advantages of further improving a smooth supply of the welding wire, and avoiding spatter to stick to the interior surface of the nozzle tip (Kim; Col. 2, lines 1-4).
Response to Arguments
Applicant's arguments filed 07/12/2021 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “Kim may also recite a chemical conversion treatment (i.e., by etching) to create the black copper oxide coating, but is silent with respect to any scattering surface structure (and surface roughness) that has a scattering effect for radiation at an observation wavelength between 300 and 3000.” on remarks page 6, lines 3-6.  In response to Applicant’s arguments, Schulz teaches a laser machining nozzle (11, 12) for a laser machining device (1), the laser machining nozzle comprising a body (10, 12) comprising an inner .
Regarding claims 3 and 5-10, Applicant relies on the same arguments, therefore, the same response applies.
For these reasons, the arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








11/04/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761